Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  July 28, 2017                                                                                        Stephen J. Markman,
                                                                                                                 Chief Justice

                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
  155983(94)                                                                                              David F. Viviano
                                                                                                      Richard H. Bernstein
                                                                                                             Joan L. Larsen
  DODA NICAJ and AGA NICAJ,                                                                               Kurtis T. Wilder,
           Plaintiffs-Appellees,                                                                                      Justices
  and
  DETROIT MEDICAL CENTER and WAYNE
  STATE UNIVERSITY PHYSICIANS GROUP,
            Intervening-Plaintiffs-Appellees
                                                                    SC: 155983
  v                                                                 COA: 329486
                                                                    Wayne CC: 13-014246-NF
  STATE FARM MUTUAL AUTOMOBILE
  INSURANCE COMPANY,
           Defendant-Appellee.
  and
  TRAVELERS CASUALTY INSURANCE
  COMPANY OF AMERICA, d/b/a TRAVELERS
  INSURANCE COMPANY,
             Defendant-Appellant.
  _________________________________________/

          On order of the Chief Justice, the motion of defendant-appellee to extend the time
  for filing its answer to the application for leave to appeal is GRANTED. The answer
  submitted on July 25, 2017, is accepted for filing.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                   July 28, 2017
                                                                               Clerk